J-A29027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOAN M. BRESNEHAN                                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MARK W. BARNHART

                            Appellant                 No. 415 WDA 2016


                Appeal from the Judgment Entered April 20, 2016
                 In the Court of Common Pleas of Butler County
                   Civil Division at No(s): A.D. NO. 15-10022


BEFORE: DUBOW, J., MOULTON, J., and MUSMANNO, J.

MEMORANDUM BY MOULTON, J.:                       FILED FEBRUARY 02, 2017

       Mark W. Barnhart appeals from the April 20, 2016 judgment entered in

favor of Joan M. Bresnehan in the Butler County Court of Common Pleas

following a non-jury trial.1 We affirm.

       The trial court summarized the facts of this case as follows:

              This case arises from [Bresnehan’s] claim for ownership
           of a certain parcel of property by virtue of adverse
____________________________________________


       1
        Barnhart prematurely filed his appeal from the March 3, 2016 order
denying his post-trial motions, “which is generally interlocutory and not
appealable unless reduced to judgment.” Coughlin v. Massaquoi, 138
A.3d 638, 642 n.4 (Pa.Super.), app. granted, 144 A.3d 925 (Pa. 2016). The
trial court, however, subsequently entered judgment on April 20, 2016.
Thus, we will consider Barnhart’s appeal as filed after the entry of judgment
and have amended the caption accordingly. See id.; see also Johnston
the Florist, Inc. v. TEDCO Constr. Corp., 657 A.2d 511, 513 (Pa.Super.
1995) (en banc) (stating that “jurisdiction in [the] appellate courts may be
perfected after an appeal notice has been filed upon the docketing of a final
judgment”).
J-A29027-16


           possession for a period of over twenty-one years. The
           evidence presented at trial indicated that, in 1953,
           [Bresnehan] and her now late husband purchased a parcel
           of property that abutted a public road. The public road
           was abandoned in 1955, and [Bresnehan] and her family
           thereafter utilized the entire width of the portion of the
           abandoned road, where it abutted their record property
           line, for their own personal uses. [Bresnehan] and her
           family also utilized the grassy area and wooded area on
           the opposite side of the public road, in various ways, since
           the road was abandoned. In 2014, [Barnhart] purchased
           an adjoining tract of land, which included the grassy area,
           wooded area, and one-half of the abandoned road. After
           purchasing      said    property,   [Barnhart]    precluded
           [Bresnehan] from using these areas, by placing stakes in
           the middle of the abandoned road that [Bresnehan] used
           as her driveway and by piling debris in the grassy and
           wooded areas.       [Bresnehan] filed a claim for adverse
           possession of said property.

Trial Ct. 1925(a) Op., 4/18/16, at 1-2.2

       After a two-day, non-jury trial, the trial court entered a verdict in favor

of Bresnehan, concluding that she had established title by adverse

possession of the entire width of the abandoned road as well as the adjacent

grassy and wooded areas.            Barnhart timely filed post-sentence motions,

which the trial court denied on March 3, 2016. On March 22, 2016, Barnhart

appealed to this Court.3
____________________________________________


       2
        We also adopt and incorporate herein the trial court’s more detailed
factual findings in its January 6, 2016 opinion. See Findings of Fact,
Discussion, Conclusions of Law and Decision, 1/6/16, at 1-7 (“Trial Ct. Op.”).
       3
        Our standard of review on appeal from a non-jury verdict is limited
to determining whether the trial court’s factual findings are supported by
competent evidence and whether the trial court committed an error of law.
Stephan v. Waldron Elec. Heating and Cooling LLC, 100 A.3d 660, 664-
65 (Pa.Super. 2014).


                                           -2-
J-A29027-16


       On appeal, Barnhart raises the following issues:

           1. Whether the Trial Court’s decision that [Bresnehan]
              established each element of adverse possession was
              supported by competent evidence.

           2. Whether [Bresnehan’s] admission that she did not own
              the disputed property precluded her from prevailing on
              her claim for adverse possession[.]

           3. Whether the Trial Court erred when it found in favor of
              [Bresnehan] and against [Barnhart] despite the fact
              that [Bresnehan] failed to accurately describe the
              property that she was claiming to own and the Trial
              Court scheduled a view for the purpose of taking
              additional evidence after the parties had rested.

           4. Whether the Trial Court’s decision was supported by the
              evidence when the evidence showed that parts of the
              disputed area [were] overgrown with weeds and brush.
              Further, there [were] voluminous amounts of trash and
              debris scattered on the property as if one used it as a
              dumping area, all contradicting [Bresnehan’s] claims of
              ownership by adverse possession.

           5. Whether the Trial Court erred as a matter of law when
              [it] found that [Bresnehan] owned the disputed area by
              adverse possession despite the fact that [Bresnehan],
              and her son, repeatedly admitted that they did not
              believe that she owned the disputed parcel.

Barnhart’s Br. at 7-8 (suggested answers omitted).4



____________________________________________


       4
         In the argument section of his brief, Barnhart does not separately
address each issue enumerated in his statement of questions involved.
Rather, Barnhart divides his argument section into two main issues:
(1) whether the trial court erred in concluding that Bresnehan proved the
elements of adverse possession; and (2) whether the trial court abused its
discretion in re-opening the record and taking additional evidence after trial.
See Barnhart’s Br. at 16-30. Barnhart’s discussion of questions 1, 2, 4, and
5 above are subsumed within the first section of his argument.


                                           -3-
J-A29027-16


      To establish title by adverse possession, the claimant “must prove

actual,   continuous,   exclusive,   visible,   notorious,   distinct   and   hostile

possession of the land for twenty-one years. Each of these elements must

exist; otherwise, the possession will not confer title.”       Johnson v. Tele-

Media Co. of McKean Cty., 90 A.3d 736, 740-41 (Pa.Super. 2014)

(internal citations omitted). The claimant has the burden of proving adverse

possession “by credible, clear[,] and definitive proof.” Id. at 741.

      First, Barnhart asserts that the trial court erred in concluding that

Bresnehan proved the elements of adverse possession by clear and

convincing evidence.     In support of this claim, Barnhart contends that

Bresnehan and her son admitted at trial that Bresnehan did not own the

disputed property and that those admissions were sufficient to defeat

adverse possession.      The trial court properly rejected this claim.           The

evidence established, and the trial court found, that Bresnehan knew she

was not the record owner of the disputed property, but, despite that

knowledge, she and her family continuously treated the property as their

own for more than 21 years. See Trial Ct. Op., 1/6/16, at 6, 8-10; N.T.,

12/14/15, at 209.

      With respect to Barnhart’s remaining adverse possession arguments,

the trial court cogently addressed them in its January 6, 2016 opinion. See

Trial Ct. Op., 1/6/16, at 7-15.      We agree with and adopt the trial court’s

reasoning. Therefore, we conclude that the record supports the trial court’s




                                       -4-
J-A29027-16


determination that Bresnehan established title to the disputed property by

adverse possession.

       Next, Barnhart asserts that the trial court abused its discretion in re-

opening the record and personally viewing the disputed property after trial.

In its March 3, 2016 order denying post-sentence motions, the trial court

explained its reason for the supplemental property viewing as follows:

           [T]he only purpose of the Court’s revisiting the property
           with the surveyor present was to place a stake
           demarcation at the point that had been identified during
           the trial as the northern most point of the dog pen area. It
           was this Court’s purpose and intention to provide a
           comprehensive opinion with a survey that accurately
           located the lines that the Court found were encompassed
           within the adverse possession ruling. The purpose of the
           surveyor placing the survey line at the northern most point
           of the [dog] pen area was to provide for a specific metes-
           and-bounds description to avoid any further conflict
           between the parties going forward . . . . The record was
           not re-opened in order to identify the property adversely
           possessed . . . . It was merely to provide a metes-and-
           bounds description of that line.

Trial Ct. Order, 3/3/16, at 1-2.5 We find no abuse of discretion.

       Judgment affirmed.
____________________________________________


       5
        The trial court viewed the property on January 20, 2016. See Trial
Ct. Supp. Decision, 2/2/16, ¶ 1. Before that viewing, the trial court notified
the parties that it intended to conduct “a further view of the property for
purposes of establishing the northern most point within the wooded area
where the dog pens and rabbit cages were located” and scheduled a pre-
viewing conference for January 19, 2016. Trial Ct. Op., 1/6/16, at 14.
Barnhart claims that he objected to the trial court’s supplemental property
viewing; however, he cites no place in the record where such an objection
was raised. In any event, we conclude that the trial court provided sufficient
notice of its intent to view the property and adequately explained its reason
for doing so.


                                           -5-
J-A29027-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/2/2017




                          -6-